         Case 1:18-cr-00693-RMB Document 286 Filed 02/24/21 Page 1 of 3


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                       February 19, 2021

BY EMAIL WITH REDACTED VERSION TO BE FILED ON ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     United States v. Richard Gaffey, 18 Cr. 693 (RMB)

Dear Judge Berman:

       The Government writes in further opposition to defendant Richard Gaffey’s motion for
compassionate release, and in response to Gaffey’s Reply Brief and further letters in support. (See
Dkt. Nos. 280 (“Gaffey Reply”), 281 (“Notice of Exhaustion of Administrative Remedies”); 282
(“Notice Regarding Additional Death at FMC Devens”); see also Dkt. No. 283 (Order of Court
for Government to respond on or before February 19, 2021)). Because this letter will discuss the
medical condition of a now-deceased inmate at FMC Devens, the Government respectfully
requests, with the defense’s consent, that this letter be filed under seal by the Court, with a redacted
version filed publicly on ECF.

       To begin, the Government agrees with the defense that Gaffey has now exhausted his
administrative remedies. However, the Government respectfully submits that Gaffey’s request for
immediate release should be denied, in light of the Section 3553(a) factors.

        First, none of the arguments raised by Gaffey in his Reply (Dkt. No. 280) were unknown
to the Court at the time of his sentence, when the Court carefully weighed the 3553(a) factors and
imposed a just sentence that included a period of incarceration, significantly below the Guidelines
range. Indeed, as described in the Government’s Opposition, the Court took under advisement and
considered the consequences that the pandemic would have upon the conditions of confinement
for inmates such as Gaffey. (See Dkt. No. 279 (“Gov’t Opp”), at 6-7). These consequences
included, for instance, the fact that the Bureau of Prisons (“BOP”) would have to implement
quarantine and isolation protocols to minimize the spread of any potential infections—protocols
that resulted in harsher than normal conditions for all new and transferred inmates since
approximately March 2020. Thus, to the extent Gaffey is asserting he should now be sentenced to
Case 1:18-cr-00693-RMB Document 286 Filed 02/24/21 Page 2 of 3
Case 1:18-cr-00693-RMB Document 286 Filed 02/24/21 Page 3 of 3
